Order entered June 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01078-CR

                                    ERIC ROSE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-55385-Y

                                            ORDER
       The Court REINSTATES the appeal.

       On May 29, 2014, the Court ordered the trial court to make findings regarding whether

State’s Exhibit no. 1, the judicial confession admitted into the record at the plea hearing is

available for inclusion in the reporter’s record and, if not, whether appellant is at fault for the

loss or destruction of the exhibit and whether the parties can agree on a substituted exhibit. We

ADOPT the trial court’s findings that: (1) a hearing was conducted on June 2, 2014 regarding

the issue; (2) the parties agreed and stipulated the court reporter has tried to comply with this

Court’s orders regarding State’s Exhibit no. 1 that applies to trial court no. F11-55385; (3) the

parties agree and stipulate that the court reporter, through no fault of her own, has not yet been

able to provide this Court with the judicial confession; (4) the parties agree and stipulate that
appellant timely requested the record; (5) the parties agree and stipulate that appellant is not at

fault for the omission State’s Exhibit no. 1 from the record; (6) the parties agree and stipulate

that “at the current moment” State’s Exhibit no. 1 appears to be lost or destroyed; (7) the parties

cannot agree or stipulate as to whether State’s Exhibit no. 1 is necessary to the resolution of the

appeal; (8) the parties cannot yet determine whether a substituted State’s Exhibit no. 1 can be

made part of the record; and (9) appellant’s counsel has requested the trial file from storage to

determine if there is a duplicate State’s Exhibit no. 1 that can be made part of the record or

whether the parties will agree to any substituted State’s Exhibit no. 1. The trial court requests, in

light of the findings, that Ms. Hazlewood be permitted to resume sitting as a court reporter.

        In light of these findings, we ORDER the following.

             We ORDER the trial court to file, within THIRTY DAYS of the date of this
              order, a supplemental record containing its updated findings that address the
              specific issues of whether a substituted State’s Exhibit no. 1 can be located and
              whether the parties will agree on the substituted State’s Exhibit no. 1.

             If the parties agree on a substituted State’s Exhibit no. 1, we ORDER that the
               supplemental record with the updated findings include the substituted State’s
               Exhibit no. 1.

             We ORDER appellant to file his brief within SIXTY DAYS of the date of this
              order. No further extensions will be granted. Any complaints regarding State’s
              Exhibit no. 1 are to be raised in appellant’s brief.

        We further ORDER that the order that Sharon Hazlewood not sit as a court reporter

issued in this appeal be lifted.

        We DIRECT the Clerk to send copies of this order to the Honorable Michael Snipes,

Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood, Official Court Reporter,

Criminal District Court No. 7; the Dallas County Auditor’s Office; and to counsel for all parties.

                                                      /s/     DAVID EVANS
                                                              JUSTICE